PER CURIAM.
In light of the state’s concession that fault for the dismissal of his direct appeal cannot be attributed to petitioner, the petition seeking belated appeal is granted. Petitioner’s appeal in case number 1D01-3559 is hereby reinstated. The court notes that in accordance with the lower tribunal’s order of December 10, 2001, the Office of the Public Defender, Eighth Judicial Circuit, has been appointed to represent petitioner in that appeal. In addition, inasmuch as it is apparent from the attachments to the petition for belated appeal that the original notice of appeal was timely filed, the order to show cause concerning the timeliness of the appeal, issued September 4, 2001, in case number 1D01-3559, is hereby discharged.
PETITION GRANTED; APPEAL REINSTATED.
ERVIN, ALLEN and LEWIS, JJ., concur.